February 27, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  THE ESTATE OF MARGARET KLOVENSKI, JAKE KLOVENSKI, AND
  MARY HASSLER, INDIVIDUALLY AND AS NEXT FRIENDS, Appellants

NO. 14-13-00850-CV                          V.

                       DR. ASHISH KAPOOR, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on June 19, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, The Estate of Margaret Klovenski, Jake Klovenski, and Mary Hassler,
Individually and as next Friends, jointly and severally.

      We further order this decision certified below for observance.